Citation Nr: 1106678	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to October 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

While a review of the record on appeal reveals that on several 
occasions the Veteran requested a hearing before a Veterans' Law 
Judge, in April 2010 the Veteran withdrew this request.  
Therefore, the Board finds that adjudication of the current 
appeal may go forward without scheduling the Veteran for another 
hearing.  See 38 C.F.R. § 20.704(e) (2010).  The Board also notes 
in February 2009 the Veteran and his wife testified at a hearing 
before a Decision Review Officer (DRO) at the RO.  This 
transcript has been associated with the claims file.  

The case was brought before the Board in November 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to consider additional evidence submitted and 
issue a new supplemental statement of the case (SSOC).  The 
Veteran was mailed a new SSOC in November 2010 for the issue of 
service connection for erectile dysfunction.  Therefore, the 
Board finds that there has been substantial compliance with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Erectile dysfunction was not manifested in active service and any 
current erectile dysfunction is not otherwise etiologically 
related to the Veteran's period of active service nor was it 
caused or chronically worsened by a service-connected disability.
CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active 
duty service, nor was it proximately caused or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in November 2006 and August 2008.  These letters 
advised the Veteran of the information necessary to substantiate 
his claims and of his and VA's respective obligations for 
obtaining specified types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
November 2006 letter also advised the Veteran of how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the claims file.  As such, the 
Board finds the duty to assist with obtaining medical records has 
been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that, as discussed below, 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, that he 
suffers from erectile dysfunction which is related to his active 
service.  As he is not competent to provide evidence of a 
diagnosis or etiology of a condition, the record is silent for a 
nexus between the Veteran's current disabilities and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) 
(the Veteran's conclusory lay statement is insufficient to 
trigger VA's duty to provide an examination with an opinion).  
The Veteran has not satisfied all the elements of McLendon; 
therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown 
that the disability for which the claim is made is proximately 
due to or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is sought.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which favors the Veteran.

The Veteran maintains that he currently suffers from erectile 
dysfunction as secondary to diabetes mellitus.  However, the 
Board observes the Veteran was denied service connection for 
diabetes mellitus in a November 2010 Board decision.  Thus, as a 
matter of law, the Veteran's claim for service connection for 
erectile dysfunction as secondary to diabetes mellitus must fail.  
Insofar as the condition to which the Veteran claims the 
disability is secondary has not been granted service connection, 
the claim for secondary service connection must also fail.  See 
38 C.F.R. § 3.310.  For this reason, the appellant's claim for 
secondary service connection must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim based on a lack of legal merit).

The Veteran's claim will be considered on a direct basis to 
accord him every possible consideration.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted on a direct basis either.

Here, the Veteran's service treatment records are silent as to 
any treatment, diagnoses or complaints of erectile dysfunction.  
Service medical records indicate the Veteran was provided medical 
evaluations both at entrance to and separation from service, in 
August 1950 and October 1952, respectively.  At the entrance 
examination the examiner reported no defects for the Veteran's 
genitourinary system and he was found to be qualified for 
enlistment.  At his separation examination, the examiner again 
did not note any genitourinary defects and the Veteran was found 
to be qualified for separation.  

After reviewing the claims file, the Board notes that service 
treatment records are silent as to any specific complaints, 
treatments or diagnoses of erectile dysfunction in-service.  The 
crucial inquiry, then, is whether the Veteran's current erectile 
dysfunction is related to his active duty or any other incident 
in service.  The Board concludes it is not.

The Board acknowledges that even if a chronic condition is not 
shown during service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  

There is no evidence of record to indicate the Veteran complained 
of or was diagnosed with erectile dysfunction until a private 
treatment record from October 2006, over 5 decades after service.  
As such, the Board observes erectile dysfunction manifested 
approximately 54 years following the Veteran's separation from 
active service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In the October 2006 private treatment record the Veteran 
indicated problems with sexual functioning on a checklist of 
symptoms he was currently experiencing.  However, there is 
nothing in this record to indicate the Veteran linked his 
erectile dysfunction to service and there is no opinion relating 
it to service.

The Board also notes a May 2007 private treatment record from the 
same physician did not have the "problems with sexual function" 
symptom noted.  A November 2007 private treatment record also did 
not have any symptoms noted for any erectile dysfunction.

The Board has reviewed the numerous VA treatment records which 
have been associated with the claims file.  Although many of the 
Veteran's health issues have been noted, there is no record that 
the Veteran complained his erectile dysfunction was related to 
service, nor is there a medical opinion relating it to service.  
See e.g., May 2008 VA treatment record noting health issues of 
rheumatoid arthritis, diabetes mellitus, elevated IgG, anemia, 
axillary lymphadenopathy, hypertension, neurosyphilis, and right 
olecranon septic bursitis.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Id.  However, in this case, the Veteran's 
contentions are outweighed by the lack of medical evidence of 
record showing a relationship between the Veteran's erectile 
dysfunction and service, as well as evidence showing no treatment 
for erectile dysfunction until decades after service.  See 
Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Thus, service connection 
for erectile dysfunction is not warranted.

In sum, the Board finds that there is no evidence of erectile 
dysfunction during active service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
erectile dysfunction and his active duty.  The Board finds that 
the preponderance of the evidence is against the Veteran's claim.  
The lack of a positive medical opinion and the length of time 
between the Veteran's separation from active service and first 
complaints of erectile dysfunction weigh against the Veteran's 
claim.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for erectile 
dysfunction on a direct and secondary basis, and the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


